           Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 1 of 25



STALWART LAW GROUP
Dylan Ruga (DR1308)
David Angeloff (5470968)
41 East 11th Street, 11th Fl.
New York, New York 10003
Phone: (212) 651-9070
Email: dylan@stalwartlaw.com

Attorneys for Plaintiff and Proposed Class Representative

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------------
                                                X
RYAN M. KULL LICENSED CLINICAL                  |               Civil Action No. 1:20-cv-3138
SOCIAL WORK LLC, a New York limited             |
liability company, on behalf of itself and all others
                                                |               CLASS ACTION
similarly situated,                             |               COMPLAINT AND JURY
                                                |               DEMAND
                           Plaintiff,           |
                                                |
      -against-                                 |
                                                |
CHASE BANK USA, N.A., a New York                |
Corporation, JP MORGAN CHASE AND CO., a |
Delaware Corporation; and DOES 1-50, inclusive, |
                                                |
                           Defendants.          |
                                                |
                                                |




                                                        -1-
            Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 2 of 25



       Plaintiff RYAN M. KULL LICENSED CLINICAL SOCIAL WORK LLC brings this class

action complaint on behalf of itself and those similarly situated (Hereinafter, collectively,

“PLAINTIFF SMALL BUSINESS OWNERS”) against Defendants CHASE BANK USA, N.A.,

JP MORGAN CHASE AND CO., and DOES 1-50 (Hereinafter, collectively, “CHASE BANK”

or “DEFENDANT BANK”), inclusive, to stop Defendants’ unlawful conduct and to obtain redress

for all persons and businesses injured by Defendants’ conduct. For its class action complaint,

Plaintiff alleges as follows based upon its personal knowledge and upon information and belief,

including investigation conducted by its attorneys:

                                        INTRODUCTION

       1.       JP Morgan Chase and CHASE BANK have, once again, prioritized corporate greed

at the expense of its small business customers.

       2.       Rather than processing Paycheck Protection Program (“PPP”) applications on a

first-come, first-served basis as required by the rules governing that program, CHASE BANK

prioritized loan applications seeking higher loan amounts because processing those applications

first generated larger loan origination fees for the banks.

       3.       Making matters worse, CHASE BANK concealed from the public that it was

reshuffling the PPP applications it received and prioritizing the applications that would make the

bank the most money. As a result, thousands of small businesses—including the plaintiff in this

action—trusted that Chase Bank would process the applications on a first come, first served basis.

       4.       Had CHASE BANK been honest, small businesses could have (and would have)

submitted their PPP applications to other financial institutions that were processing applications

on a first-come, first-served basis.
            Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 3 of 25



       5.       As a result of CHASE BANK’s dishonest and deplorable behavior, however,

thousands of small businesses that were entitled to loans under the PPP were left with nothing

because CHASE BANK chose to maximize its loan origination fees rather than comply with the

rules of the program and serve the needs of its small business customers. CHASE BANK

executives gamed the system to enrich themselves with tax dollars, at the expense of small business

owners who the PPP funds were intended to benefit, to line their own pockets, during a time of

national crisis. Quite simply, the banks knew better, but put profits over their duties and the

wellbeing of the Country during a time of national crisis.

                                        BACKGROUND

       6.       Small businesses are the backbone of the American economy. Indeed, about half of

the people that work in America work for a small business. These businesses and their employees

have been hit hard due to the global COVD-19 pandemic.

       7.       On March 11, 2020, the COVID-19 outbreak was characterized as a pandemic by

the World Health Organization (WHO). On March 20, 2020, Governor Andrew Cuomo issued an

executive order mandating the closure of all non-essential businesses statewide in order to slow

the spread of COVID-19. New York State has been one of the states hit hardest by COVID-19 in

the United States to date.

       8.       On March 25, 2020, in response to the economic fallout of the COVID-19 crisis,

The United States Senate passed the Coronavirus Aid, Relief, and Economic Security Act, also

known as the CARES Act. The CARES Act passed the House the next day and was signed into

law by President Trump on March 27, 2020. The legislation included $377 billion in federally

guaranteed loans to small businesses and established a $500 billion government lending program

for distressed companies. Unprecedented in size and scope, the legislation was the largest-ever
               Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 4 of 25



economic stimulus package in U.S. history, amounting to 10% of the total U.S. gross domestic

product.

          9.       As part of the CARES Act, the Federal Government Created a $349 billion loan

program, called the “Paycheck Protection Program” (PPP), for small businesses with funds

available for loans originated from February 15 through June 30, 2020. The PPP intended to

provide American small businesses with eight weeks of cash-flow assistance through 100 percent

federally guaranteed loans. The loans are backed by the United States Small Business

Administration (SBA). The SBA is a United States government agency that provides support to

entrepreneurs and small businesses. The loans were backed by the Federal Government and SBA

but administered by private banks. One of the most important aspects of the PPP loans is that the

terms provide criteria for loan forgiveness through a process that incentivizes companies to retain,

and not “lay off”, employees during this crisis.

          10.      It was the express intent of the US Senate and Congress in passing the CARES Act

that the funds be used to support small businesses, particularly rural businesses, veteran owned

businesses, woman owned businesses, and businesses owned by socially and economically

disadvantaged persons.1 The text of the Bill itself provides “It is the sense of the Senate that the

Administrator should issue guidance to lenders and agents to ensure that the processing and

disbursement of covered loans prioritizes small business concerns and entities in underserved and

rural markets, including veterans and members of the military community, small business concerns

owned and controlled by socially and economically disadvantaged individuals (as defined in

section 8(d)(3)(C)), women, and businesses in operation for less than 2 years.”




1
    H.R.748(P)(iv) - CARES Act
         Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 5 of 25



       11.     At President Trump’s signing of the CARES Act, ranking member of the House

Small Business Committee Representative Steve Chabot (R-Ohio) praised the legislation as giving

small businesses a great chance to reopen.2 Senator Marco Rubio (R-Fl), Chairman of the Senate

Small Business and Entrepreneurship stated that the “bipartisan small business package…will

provide emergency relief so that millions of American workers can keep their jobs and millions of

small businesses can stay open.”3 Senate Majority Whip, Senator John Thune (R-SD) stated that

the funds provided by the CARES Act “will deliver relief to small businesses to help them and

their workers weather this storm.”4

       12.     The United States Department of the Treasury announced that starting April 3,

2020, small businesses and sole proprietorships could apply for and receive loans to cover their

payroll and other certain expenses through existing SBA lenders.5 Starting April 10, 2020,

independent contractors and self-employed individuals could apply.6

       13.     Within this context, DEFENDANT BANK served as an intermediary between

small businesses and federal funds. Not only did DEFENDANT BANK encourage PLAINTIFF

SMALL BUSINESS OWNERS to apply, they encouraged PLAINTIFF SMALL BUSINESS

OWNERS to act fast.

       14.     DEFENDANT BANK communicated to the public that they intended to follow the

law and direct the PPP funds to the small businesses that Congress and the Senate intended to help

and process the applications in the order received. Chase Bank said in online communications to




2
  REMARKS BY PRESIDENT TRUMP AT SIGNING OF H.R.748, THE CARES ACT, 2020 WL 1485787, at *67
3
  (Sen. Rubio, Press Release, 3/25/2020 https://www.rubio.senate.gov/public/index.cfm/press-
releases?ContentRecord_id=D08E8A75-546A-4C56-A890-B948048E9B5C)
4
  (Sen. Thune, Press Release, 3/25/2020 https://www.thune.senate.gov/public/index.cfm/press-
releases?ID=CA914CF0-5C3D-4A02-B6F2-84925B5467BD)
5
  https://home.treasury.gov/system/files/136/PPP--Fact-Sheet.pdf
6
  Id.
         Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 6 of 25



its applicants: “We’re reviewing applications sequentially” and “we cannot prioritize applications”

among other representations.

       15.     Evidently, time was of the essence. In fact, the Small Business Administration

Regulations that govern the PPP funds mandated that the funds be distributed “first come, first

served.”7 There was a line, a “queue”. If you applied sooner rather than later, according to the SBA

regulations your place in line should have been considered, and your loans issued accordingly,

“first-come, first-served”. However, in contravention with its implied and explicit representations,

and their own representations to the public, this was not how the DEFENDANT BANK operated.

       16.     The terms of the PPP loans only allow for each small-business borrower to obtain

a single SBA backed loan through the PPP. The SBA Regulations provide: “The Administrator, in

consultation with the Secretary, determined that no eligible borrower may receive more than one

PPP loan. This means that if you apply for a PPP loan you should consider applying for the

maximum amount.”8 Further, on information and belief, when a borrower applied for multiple PPP

loans through different lenders, it triggered a law enforcement fraud alert. Finally, on April 4,

2020, Defendant Bank posted on their website, as part of their conditions to apply and receive PPP

funding: “You haven’t already received a Paycheck Protection Program loan from Chase and you

haven’t applied for one from another financial institution.” Therefore, PPP borrowers who applied

through Defendant Bank made a single application through that single financial institution, putting

“all their eggs in one basket” and relying on DEFENDANT BANK.

       17.     The U.S. Small Business Administration reported that, as of April 16, 2020, the

Number One Lender of PPP loans approved 27,307 loans, averaging approximately $515,304 per



7
  SMALL BUSINESS ADMINISTRATION Interim Final Rule § m. [Docket No. SBA-2020-0015] 13 CFR Part
120 Business Loan Program Temporary Changes; Paycheck Protection Program RIN 3245-AH34.
8
  Id. at § k.
          Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 7 of 25



loan. The Number Fifteen Lender of PPP loans approved almost twice as many loans, 40,746,

averaging $72,803 per loan. DEFENDANT BANK received several hundreds of thousands of

applications and chose to prioritize higher loans for bigger companies, despite the SBA requiring

a first-come, first-serve distribution of funds. As a result of their covert lending prioritization

practices, preferencing larger “small businesses” over true small businesses, DEFENDANT

BANK received a huge windfall in origination fees while hundreds of thousands of loan applicants

got nothing.

       18.     Data provided by the U.S. Small Business Administration reveals that, rather than

processing PPP loan applications on a “first come, first served” basis as required, DEFENDANT

BANK prioritized and front-loaded applications with higher loan amounts. This is shown by

comparing data from loans processed between April 3, 2020 (when the PPP started) and April 13th

versus data between April 13th and April 16th (when the program ran out of money).

               19.     Here is a breakdown of the loans processed through April 13, 20209:




//

//

//




9
 https://www.sba.gov/sites/default/files/2020-04/PPP%20Report%20SBA%204.14.20
%20%20-%20%20Read-Only.pdf
             Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 8 of 25



           20.     Here is the same information, updated through April 16, 202010:




           21.     Comparing the April 13 data to the April 16 data shows that—in the last three

days of the PPP—banks processed loan applications for $150,000 and under at twice the rate of

larger loans:




           22.     This data demonstrates that banks front-loaded applications for the largest loans

because, if applications were being processed on a first-come, first-served basis as required, the

percentage change of applications submitted in the last three days of the program would be

consistent among all application types.

           23.     DEFENDANT BANK chose to prioritize the applications with higher loan

amounts because processing those applications first resulted in larger origination fees for the

DEFENDANT BANK.




10
     https://www.sba.gov/sites/default/files/2020-04/PPP%20Deck%20copy.pdf
          Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 9 of 25



        24.     Specifically, DEFENDANT BANK was entitled under the PPP to receive

origination fees of 5% on loans up to $350,000; 3% on loans between $350,000 and $2 million;

and 1% on loans between $2 million and $10 million.11 That means that DEFENDANT BANK

could make up to $17,500 for processing loans up to $350,000; up to $60,000 for processing

loans between $350,000 and $2 million; and up to $100,000 for processing loans between $2

million and $10 million.

        25.     Upon information and belief, DEFENDANT BANK prioritized those PPP loans

that earned them the highest origination fees rather than processing PPP loan applications on a

“first come, first served” basis as required. In doing so, DEFENDANT BANK enriched

themselves at the expense of American taxpayers, undercut the intent of Congress and the

Senate, undercut the dollar-per-dollar effectiveness of the CARES Act itself, and caused

irreparable harm to countless small businesses and workers who actually needed the temporary

funding of the PPP loans to make payroll, retain their employees, and stay afloat.

        26.     DEFENDANT BANK knew that they received more PPP applications than they

would be able to process but concealed from PLAINTIFF SMALL BUSINESS OWNERS and

the general public that they were reshuffling the applications they received to maximize profits

for the bank.

        27.     Had DEFENDANT BANK informed PLAINTIFF SMALL BUSINESS

OWNERS and the general public of the truth, then PLAINTIFF SMALL BUSINESS OWNERS

would have submitted their PPP applications to other lending institutions that were processing

applications on a first come, first served basis.




11
      https://home.treasury.gov/system/files/136/PPP%20Lender%20Information%
20Fact%20Sheet.pdf
         Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 10 of 25



       28.     The Plaintiff, on behalf of itself and the proposed class (as defined below), seeks

an injunction requiring Defendants to cease the unlawful activities alleged herein and an award

of damages to itself and all members of the class, together with the costs of suit and reasonable

attorneys’ fees.

                                  JURISDICTION AND VENUE

       29.     The Court has original jurisdiction over this Action under the Class Action

Fairness Act, 28 U.S.C. § 1332(d), because this is a class action in which: (1) at least some

members of the proposed Class have different citizenship from Defendant(s); and (2) the claims

of the proposed Class Members exceed $5,000,000 in the aggregate.

       30.     This Court has personal jurisdiction over Defendants because Defendants do

business in this District and a substantial number of the events giving rise to the claims alleged

herein took place in New York.

       31.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the alleged claims occurred in this

District given that Plaintiff applied for the subject PPP loans while in this District and

Defendants marketed, promoted, and took applications for the PPP loans in this District.

                                             PARTIES

       32.     Plaintiff RYAN M. KULL LICENSED CLINICAL SOCIAL WORK LLC

(“Plaintiff”) is a New York limited liability company, located at 120 West 31st Street, Fl 3, New

York, NY 10001, and owned and operated by Ryan Kull. Plaintiff provides psychotherapy and

mental health services, does education and training on mental health issues, and is involved in

mental health research. Plaintiff employed 24 employees before the COVID-19 crisis began.

Plaintiff meets the criteria for funding under the PPP, and in reliance on Defendants’ false and
         Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 11 of 25



deceptive advertising, marketing, and loan application processing schemes, made its single

permitted application for loan assistance through the PPP with DEFENDANT BANK.

       33.     Upon information and belief, and at all times hereinafter mentioned, Defendant

CHASE BANK USA, N.A. is a corporation established under the laws of the State of New York,

with its principal place of business located in New York.

       34.     Upon information and belief, and at all times hereinafter mentioned, Defendant JP

MORGAN AND CO. is a corporation established under the laws of the State of Delaware, with a

principal place of business located in New York State.

       35.     When in this Complaint reference is made to any act of any Defendant, such shall

be deemed to mean that officers, directors, agents, employees, or representatives of the

Defendant named in this lawsuit committed or authorized such acts, or failed and omitted to

adequately supervise or properly control or direct their employees while engaged in the

management, direction, operation or control of the affairs of the Defendant and did so while

acting within the scope of their employment or agency.

       36.     Plaintiff is unaware of the names, identities, or capacities of the defendants sued

as Does 1-50, but is informed and believes and thereon alleges that each such fictitiously-named

defendant is responsible in some manner for the damages and abridgement of rights described in

this Complaint. Plaintiff will amend its Complaint to state the true names, identities or capacities

of such fictitiously-named defendants when ascertained.

                                  FACTUAL ALLEGATIONS

       37.     In or around March of 2020, Plaintiff’s Owner, Ryan Kull, became aware that the

CARES Act had been signed into law. Mr. Kull, knowing that his business would be seriously
         Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 12 of 25



impacted by the COVID-19 crisis and the shelter-in-place orders, sought to obtain a PPP loan

through a financial institution.

       38.     On or about April 6, 2020, Mr. Kull submitted a complete, thorough, and timely

application to DEFENDANT BANK to obtain a PPP loan. In doing so, Plaintiff relied on the

representations of the of DEFENDANT BANK, whose written communications made it clear to

Plaintiff as a consumer that PPP applications would be processed in a “first-come, first-served

queue” and that they were focusing their efforts on “small businesses.” Knowing he could only

receive one PPP loan, and knowing that DEFENDANT BANK did not accept applications from

businesses that had applied for PPP loans with any other financial institution, Plaintiff believed

that DEFENDANT BANK would be his best choice for obtaining funding under the PPP.

       39.     After submitting the PPP loan application, Plaintiff waited to get funded. While

Plaintiff waited to get funded, Mr. Kull made strategic business decisions, invested his personal

finances in his business, made personnel decisions, and took other steps in reliance on

DEFENDANT BANK’s representations that their lending would be focused on businesses with

under 50 employees and would be “first-come, first served.”

       40.     On information and belief, DEFENDANT BANK did not focus their lending

efforts on businesses with under 50 employees and did not process the applications in a “first-

come, first-served” manner. DEFENDANT BANK did not follow the SBA Regulations or the

intent of The Senate and Congress in distributing the PPP funds. Instead, DEFENDANT BANK

moved high-dollar applications from large- and mid-sized companies to the “front of the line” in

order to maximize their origination fees on these Federally backed loans at taxpayer expense.

DEFENDANT BANK enriched themselves at the expense of Plaintiff and the putative class of

PLAINTIFF SMALL BUSINESS OWNERS.
         Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 13 of 25



       41.     Despite the fact that DEFENDANT BANK did not “focus” their lending efforts

on businesses with under 50 employees and did not process the applications in a “first-come,

first-served” manner, DEFENDANT BANK made numerous affirmative representations to their

customers, potential applicants, and the public that they were in fact prioritizing loans to small

businesses and processing applications on a first-come, first served basis. They made these

affirmative representations to advance their own financial benefit to the detriment of their

applicants and the consuming public. DEFENDANT BANK tried to cultivate public good will

and to communicate they were following the law, when in fact the process was rigged so that the

banks could maximize origination fees.

       42.     PLAINTIFF SMALL BUSINESS OWNERS reasonably relied on DEFENDANT

BANK’s affirmative representations, communications, and advertising in making the choice to

apply for their one PPP loan through DEFENDANT BANK, not knowing that, contrary to those

representations, DEFENDANT BANK would prioritize large borrowers, making it less likely

that PLAINTIFF SMALL BUSINESS OWNERS would be able to obtain a loan through the

PPP. As a result of their reliance on DEFENDANT BANK’s representations, PLAINTIFF

SMALL BUSINESS OWNERS suffered economic harm. Had PLAINTIFF SMALL BUSINESS

OWNERS known that DEFENDANT BANK was prioritizing large loans, Plaintiff could have

avoided the harm by applying for a loan at a different bank, such as a local community bank.

       43.     As a result of the conduct of DEFENDANT BANK, PLAINTIFF’s business

suffered financial harm, wrongfully lost the opportunity to obtain funding that was likely to be

forgiven by the Federal Government, lost the time value of those available PPP funds, lost access

to capital in a difficult economic time, could not make payroll, and was forced to lay off talented
         Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 14 of 25



and hardworking employees that his company had invested valuable training resources in, and

generally lost economic opportunities to conduct business due to lack of operating capital.

       44.     As noted above, Plaintiff brings this action on behalf of itself and a state-wide

class, defined as indicated below.

       45.     The Class Definition: All businesses in the State of New York that met the

criteria for receiving a loan under the PPP, i.e. met the criteria for eligibility and were not

otherwise ineligible, between February 15 and June 30, 2020, who timely applied for a PPP loan

through DEFENDANT BANK, whose applications were not processed and/or who were not

issued loans in accordance with SBA Regulations (i.e. “first-come, first-served) and in

accordance with the stated intent of the CARES Act (i.e. prioritizing “small business concerns

and entities in underserved and rural markets, including veterans and members of the military

community, small business concerns owned and controlled by socially and economically

disadvantaged individuals”.)

       46.     Excluded from the Class are Defendants, as well as their officers, employees,

agents, board members and legal counsel, and any judge who presides over this action (or spouse

or family member of presiding judge), as well as all past and present employees, officers and

directors of DEFENDANT BANK.

       47.     Plaintiff reserves the right to expand, limit, modify, or amend this class definition,

including the addition of one or more subclasses, in connection with Plaintiff’s motion for class

certification, or at any other time, based upon, inter alia, changing circumstances and/or new

facts obtained during discovery.
         Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 15 of 25



       48.      Numerosity: The Class is composed of thousands of businesses, whose joinder in

this action would be impracticable. The disposition of their claims through this class action will

benefit all Class Members, the parties and the courts.

       49.      Existence and Predominance of Common Questions of Fact and Law: There is a

well-defined community of interest in questions of law and fact affecting the Class. These

questions of law and fact predominate over individual questions affecting individual Class

Members, including, but not limited to, the following:

             a. Did Defendants comply with all applicable SBA Regulations in processing
                applications for PPP funds and in distributing PPP funds in New York State?
             b. Did Defendants comply with their legal obligations under the terms of the CARE
                Act as third party intermediary administrators of the PPP funds?
             c. Did Defendants have a policy and/or practice of prioritizing large PPP loans to
                larger businesses to the detriment of the putative class?
             d. Did Defendants process PPP loan applications on a “first-come, first-serve”
                basis?”
             e. Did Defendants process applications in the order received, or did large PPP loans
                get moved “to the front of the line?”
             f. Did Defendants prioritize maximizing origination fees over achieving the goals of
                the CARE Act and the PPP?
             g. Did Defendants’ conduct constitute an “Deceptive and Misleading Business
                Practice” under New York State General Business Law §§ 349-350 ?
             h. Did the transactional nature of the PPP application process create a duty on the
                part of the Defendants to disclose material information to the PPP loan applicants?
             i. Did Defendants disclose to the PPP applicants that the loan applications were not
                being processed on a first-come, first-served basis?
         Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 16 of 25




             j. Did Defendants possess exclusive knowledge of material facts, with respect to the
                PPP loan application process, that could not have been known to the Plaintiffs or
                the public (i.e. that the loan applications were not being processed “first-come,
                first-served” or that the banks were prioritizing large borrowers)?
             k. Did Defendants actively conceal a material fact or facts from the Plaintiffs (i.e.
                that the loan applications were not being processed “first-come, first-served” or
                that the banks were prioritizing large borrowers)?
             l. Did Defendants make a partial representation but also suppress some material fact
                or facts from the Plaintiffs (i.e. that the loan applications were not being processed
                “first-come, first-served” or that the banks were prioritizing large borrowers)?
             m. Whether Defendants conduct, as alleged herein, was intentional and knowing?
             n. Whether Class Members are entitled to damages and/or compensation; and, if so,
                what is the amount of revenues and/or profits Defendants received and/or was lost
                by Class Members as a result of the conduct alleged herein;
             o. Whether Defendants are likely to continue to mislead PPP loan applicants and
                continue to violate SBA Regulations regarding processing and funding
                applications for PPP loans; and
             p. Whether Plaintiffs and Class Members are entitled to an award of reasonable
                attorney's fees, pre-judgment interest and costs of suit


       50.      Superiority. In engaging in the conduct described herein, Defendants have acted

and failed to act on grounds generally applicable to Plaintiff and other Class Members. Such

conduct requires the Court’s imposition of uniform relief to ensure compatible standards of

conduct toward class members and to make injunctive or corresponding declaratory relief

appropriate for all class members. A class action is superior to all other available means for the

fair and efficient adjudication of Plaintiff’s and the Class Members’ claims. Few, if any, class

members could afford to seek legal redress of the wrongs complained herein on an individual
         Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 17 of 25



basis. Absent class action, Class Members and the general public would not likely recover, or

have the chance to recover, damages or restitution, and Defendants would be permitted to retain

the proceeds of their misdeeds.

       51.     Typicality: Plaintiff’s claims are typical of, and are not antagonistic to, the claims

of all Class Members. Plaintiff and the Class Plaintiffs have all been deceived by Defendants’

unfair, unlawful, and fraudulent PPP loan application and funding practices, as alleged herein.

The factual and legal bases of Defendants’ liability to Plaintiff and each class member are

substantially similar, resulting in injury to Plaintiff and each Class Member as a result of

Defendants’ actions as described herein.

       52.     Adequacy: Plaintiff is an adequate representative of the Class because Plaintiff is

a member of the Class and Plaintiff’s interests do not conflict with the interests of the Class

Members Plaintiff seeks to represent. Plaintiffs will fairly and adequately represent and protect

the interests of other class members. Plaintiff has retained counsel with substantial experience in

litigating complex cases, including consumer fraud and class actions. Both Plaintiff and its

counsel will vigorously prosecute this action on behalf of the class and have the financial ability

to do so. Neither Plaintiff nor counsel has any interest adverse to other class members.

       53.     Ascertainability: Plaintiff and the Plaintiff Class are informed and believe that

Defendants keep extensive computerized records of its loan applications through, inter alia,

computerized loan application systems and Federally mandated record keeping. Defendant has

one or more databases through which a significant majority of Class Members, if not 100% of

Class Members, may be identified and ascertained, and it maintains contact information,

including email and home mailing addresses, through which notice of this action could be

disseminated in accordance with due process requirements.
           Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 18 of 25



                                          FIRST CLAIM

                        On Behalf of The Class Against All Defendants

      (Violation Of New York State General Business Law §§ 349-350 – Deceptive and

                                 Misleading Business Practices)

          54.   Plaintiff hereby restates, realleges, and incorporates by reference all foregoing

paragraphs.

          55.   New York prohibits “deceptive acts or practices in the conduct of any business,

trade or commerce or in the furnishing of any service in this state ....” N. Y. Gen. Bus. Law §

349(a).

          56.   An individual “injured by reason of any violation of this section may bring an action

in his own name to enjoin such unlawful act or practice, an action to recover his actual damages

or fifty dollars, whichever is greater, or both such actions.” N.Y. Gen. Bus. Law § 349(h).

          57.   DEFENDANT BANK committed the above-described acts willfully and/or

knowingly.

          58.   DEFENDANT BANK’s wrongful and deceptive acts have caused financial injury

and economic damages to Plaintiff and Class Members and unless enjoined, will cause further

irreparable injury.

          59.   DEFENDANT BANK’s violations include, but are not limited to: a) Prioritizing

large dollar PPP loans to large companies to the detriment of small business applicants in violation

of SBA regulations and the intent of the Senate and Congress; b) Falsely and deceptively

communicating to the public and PPP loan applicants that such loans were processed “first-come,

first-served” when in fact they were not, and; c) Falsely and deceptively communicating to the
          Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 19 of 25



public and PPP loan applicants that Defendant Bank was focusing its efforts on facilitating loans

to small businesses when in fact it was not.

         60.      As a direct and proximate result of the above violations of § 349 of the General

Business Law, Plaintiff and class members have suffered compensable harm and are entitled to

preliminary and permanent injunctive relief, and to recover actual damages, costs and attorney’s

fees.

                                               SECOND CLAIM

                            On Behalf of The Class Against All Defendants

                                             (Unjust Enrichment)

         61.      Plaintiff hereby incorporates by reference the allegations contained in the preceding

paragraphs and further alleges as follows.

         62.      Unjust enrichment is a quasi-contract claim designed to prevent “a person [from]

enrich[ing] himself unjustly at the expense of another.” IDT Corp. v. Morgan Stanley Dean Witter

& Co., 12 N.Y.3d 132, 879 N.Y.S.2d 355, 907 N.E.2d 268, 274 (2009). To prevail on a claim for

unjust enrichment in New York, a plaintiff must establish 1) that the defendant benefitted; 2) at

the plaintiff's expense; and 3) that equity and good conscience require restitution.” Kaye v.

Grossman, 202 F.3d 611, 616 (2d Cir.2000).

         63.      Defendants were Unjustly Enriched12 at the expense of the Class when they

knowingly and falsely induced small business owners, including the Plaintiff and the Class, to

apply for PPP loans by misleading them about the process and prioritizing large loans to large




12
  Briarpatch Ltd. v. Phoenix Pictures, Inc., 373 F.3d 296 (2nd Cir., 2004) (“The basic elements of an unjust
enrichment claim in New York require proof that (1) defendant was enriched, (2) at plaintiff's expense, and (3)
equity and good conscience militate against permitting defendant to retain what plaintiff is seeking to recover.
         Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 20 of 25



businesses in order to enrich themselves and maximize origination fees from the Federal

Government at the expense of PPP applicants.

                                         THIRD CLAIM

                        On Behalf of The Class Against All Defendants

                                    (Fraudulent Concealment)

       64.      Plaintiff hereby incorporates by reference the foregoing allegations as if fully set

forth herein.

       65.      To state a claim for Fraudulent Concealment, a plaintiff must allege that the

defendant had a duty to disclose material information and failed to do so, that the omission was

intentional so as to defraud or mislead the plaintiff, that the plaintiff relied on the omission and

that the plaintiff suffered damages.

       66.      Due to the nature of the transaction and contemplated contract between them,

Defendants owed a duty to Plaintiff and the Class to reasonably disclose facts material to that

transaction and to not hide or obscure facts material to that transaction.

       67.      At all relevant times, Defendants possessed and had exclusive knowledge of

material facts not known to the Plaintiff and Class Members, i.e. the knowledge of how the PPP

applications were going to be processed, prioritizing large businesses borrowing large amounts of

money and not first-come, first-served. Defendants’ exclusive knowledge of these facts rendered

the transaction without disclosure inherently unfair. The knowledge in question was peculiarly

within the knowledge of Defendants and was not such that could have been discovered by Plaintiff

through the exercise of ordinary intelligence.
         Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 21 of 25



       68.     At all relevant times, Defendants actively concealed those material facts from the

public and their PPP loan applicants, by intentionally omitting to disclose such facts and by

intentionally misleading the Plaintiff and Class with affirmative statements that were not true.

       69.     Even if Defendants made some partial representations, Defendants still made

efforts to suppress material facts and did not fully disclose and contextualize the material facts

known only to them.

       70.     Plaintiff and the Class reasonably relied on Defendants’ representations in choosing

to apply for a PPP loan with DEFENDANT BANK. As a direct result of Defendants’ fraudulent

concealment of facts material to the PPP loan application transaction, Plaintiff and the Class were

induced to apply with Defendants and as a proximate result suffered economic and financial harm

                                       FOURTH CLAIM

                        On Behalf of The Class Against All Defendants

                                       (Punitive Damages)

       71.     Plaintiff hereby incorporates by reference the allegations contained in the preceding

paragraphs and further alleges as follows.

       72.     Punitive damages are available where the plaintiff demonstrates “conduct that was

directed to the general public or that evinced the requisite ‘high degree of moral turpitude’ or

‘wanton dishonesty.’ ” Williams v. Coppola, 23 A.D.3d 1012, 1013, 804 N.Y.S.2d 172 (4th Dep't

2005) leave dismissed 7 N.Y.3d 741, 819 N.Y.S.2d 875, 853 N.E.2d 246 (2006) (quoting Walker

v. Sheldon, 10 N.Y.2d 401, 405, 223 N.Y.S.2d 488, 179 N.E.2d 497 (1961)).

       73.     There may be a recovery of exemplary damages in fraud and deceit actions where

the fraud, aimed at the public generally, is gross and involves high moral culpability. (See, e.g.,

Bell v. Preferred Life Soc., 320 U.S. 238, 64 S.Ct. 5, 88 L.Ed. 15; Day v. Woodworth, 13 How.
          Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 22 of 25



363, 371, 54 U.S. 363, 371, 14 L.Ed. 181; Greene v. Keithley, 8 Cir., 86 F.2d 238, 241; Laughlin

v. Hopkinson, 292 Ill. 80, 126 N.E. 59s; Whitehead v. Allen, 63 N.M. 63, 313 P.2d 335; Saberton

v. Greenwald, 146 Ohio St. 414, 66 N.E.2d 224, 165 A.L.R. 599; Craig v. Spitzer Motors, 109

Ohio App. 376, 160 N.E.2d 537; Ann., 165 A.L.R. 614.)

         74.      Courts sanction an award of such damages in a fraud and deceit case where the

defendant's conduct evinced a high degree of moral turpitude and demonstrated such wanton

dishonesty as to imply an unlawful indifference to civil obligations. (See Kujek v. Goldman, 150

N.Y. 176, 44 N.E. 773, supra; see, also, Hamilton v. Third Ave. R. R. Co., 53 N.Y. 25, 28, supra.)

         75.      The Plaintiff and Class believe the standard of “wanton dishonesty” has been met

in that it is alleged that Defendant Bank, a highly sophisticated financial institution that knew

exactly what the rules and regulation were, gamed the system to enrich themselves with tax dollars,

at the expense of small business owners who the PPP funds were intended to benefit, to line their

own pockets, during a time of national crisis. Quite simply, the banks knew better, but put profits

over their duties and the wellbeing of the Country.13




13
   See also Walker v. Sheldon, 10 N.Y.2d 401, 223 N.Y.S.2d 488, 179 N.E.2d 497 (N.Y., 1961): Punitive or
exemplary damages have been allowed in cases where the wrong complained of is morally culpable, or is actuated
by evil and reprehensible motives, not only to punish the defendant but to deter him, as well as others who might
otherwise be so prompted, from indulging in similar conduct in the future. (See, e. g., Toomey v. Farley, 2 N.Y.2d
71, 83, 156 N.Y.S.2d 840, 848, 138 N.E.2d 221, 227; Krug v. Pitass, 162 N.Y. 154, 161, 56 N.E. 526, 528;
Hamilton v. Third Ave. R. R. Co., 53 N.Y. 25, 28; Oehlhof v. Solomon, 73 App.Div. 329, 333-334, 76
N.Y.S. 716, 719-720.) Moreover, the possibility of an award of such damages may not infrequently induce the
victim, otherwise unwilling to proceed because of the attendant trouble and expense, to take action against the
wrongdoer. Indeed, such self-interest of the plaintiff has been characterized as ‘Perhaps the principal advantage’ of
sanctioning punitive damages because it ‘leads to the actual prosecution of the claim for punitive damages, where
the same motive would often lead him to refrain from the trouble incident to appearing against the wrongdoer in
criminal proceedings'. (McCormick, Damages (1935), pp. 276-277.) The list of actions in which punitive damages
have been permitted in this State is long (see, e. g., Toomey v. Farley, 2 N.Y.2d 71, 156 N.Y.S.2d 840, 138 N.E.2d
221, supra (libel); Gostkowski v. Roman Catholic Church, etc., 262 N.Y. 320, 186 N.E. 798 (desecration of a grave);
Pickle v. Page, 252 N.Y. 474, 169 N.E. 650, 72 A.L.R. 842, affg. 225 App.Div. 454, 459-460, 233 N.Y.S. 461, 466-
467 (forcible abduction of a minor child); Kujek v. Goldman, 150 N.Y. 176, 179, 44 N.E. 773, 774, 34 L.R.A. 156
(fraud and deceit);
         Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 23 of 25



                                          FIFTH CLAIM

                         On Behalf of The Class Against All Defendants

                                (Costs and Prejudgment Interest)

       76.      Plaintiff hereby incorporates by reference the allegations contained in the preceding

paragraphs and further alleges as follows.

       77.      Plaintiff also seeks prejudgment interest of 9% pursuant to N.Y.C.P.L.R. §§ 5001,

5004. In a case such as this one, “state law governs the award of prejudgment interest.” Schipani

v. McLeod, 541 F.3d 158, 164-65 (2d Cir.2008) (citing Baker v. Dorfman, 239 F.3d 415, 425 (2d

Cir.2000)). CPLR § 5001 operates to permit an award of prejudgment interest from the date of the

unlawful taking of the Federal Government’s money to the detriment of the Plaintiff and Class.

       78.      In any event, under § 5001(b), “interest upon damages” is computed not based on

the date of the accrual of the action but rather “from the date incurred.” Section 5001(b) further

provides that “[w]here such damages were incurred at various times, interest shall be computed

upon each item from the date it was incurred or upon all of the damages from a single reasonable

intermediate date.”

       79.      That is each of the Class Members shall be awarded a sum from the date that the

Defendant Bank funded any loans under the PPP to large businesses or to any business outside of

a first-come, first-served order.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following relief:

             1. For an order certifying the class as defined above, appointing Plaintiff as class

                representative for the class, and appointing Plaintiff’s counsel as class counsel for

                the class;
        Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 24 of 25



          2. For an order declaring Defendants’ actions to be unlawful;

          3. For equitable relief to Plaintiff and Class Members;

          4. For injunctive relief prohibiting Defendants from engaging in the misconduct

              described herein;

          5. For an award of all recoverable compensatory, statutory, and other damages

              sustained by Plaintiff and class members, including disgorgement, unjust

              enrichment, and all other available relief under applicable law;

          6. For an award of treble damages pursuant to 18 U.S.C. § 1964(c) and any other

              applicable law;

          7. For an award of punitive damages pursuant to applicable law;

          8. For reasonable attorney’s fees and expenses as permitted by applicable statutes and

              law;

          9. For taxable costs;

          10. For pre and post-judgment interest as allowed by law; and

          11. For any other relief the Court deems just.

Dated: April 20, 2020                       Respectfully submitted,
                                                   STALWART LAW GROUP

                                                __________________________________
                                                Dylan Ruga (DR1308)
                                                1100 Glendon Ave., Ste. 1840
                                                Los Angeles, CA 90024
                                                Phone: (310) 954-2000
                                                Email: dylan@stalwartlaw.com

                                                Attorneys for Plaintiff and Proposed Class
                                                Representative
       Case 1:20-cv-03138-NRB Document 1 Filed 04/20/20 Page 25 of 25



                               JURY DEMAND

         RYAN M. KULL LICENSED CLINICAL SOCIAL WORK LLC hereby demands a jury
trial as to all issues so triable.


     Dated: April 20, 2020         Respectfully submitted,
                                          STALWART LAW GROUP

                                       __________________________________
                                       Dylan Ruga (DR1308)
                                       1100 Glendon Ave., Ste. 1840
                                       Los Angeles, CA 90024
                                       Phone: (310) 954-2000
                                       Email: dylan@stalwartlaw.com

                                       Attorneys for Plaintiff and Proposed Class
                                       Representative
